Dismissed and Opinion Filed May 4, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00408-CR

                       KEVIN ROGET HALL, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 3
                            Dallas County, Texas
                     Trial Court Cause No. F18-76103-J

                        MEMORANDUM OPINION
                 Before Justices Bridges, Pedersen, III, and Evans
                         Opinion by Justice Pedersen, III
      Kevin Roget Hall was charged with murder with one enhancement

paragraph. On November 8, 2019, appellant entered into a plea bargain agreement

with the State in which he judicially confessed to murder and the prior felony

offense of burglary of a habitation and waived his right to appeal in exchange for

the State’s recommendation of a twenty-five-year sentence. That same day, the

trial court followed the plea agreement, found appellant guilty, and assessed

punishment at twenty-five years in prison. The trial court certified that this was a

“plea-bargain case, and the defendant has NO right of appeal.” Appellant later filed
a notice of appeal which was dated March 23, 2020, postmarked two days later,

and received by this Court on March 30, 2020.

      A defendant perfects an appeal by filing with the trial court clerk, within

thirty days after the date sentence was imposed or ninety days if a motion for new

trial is filed, a written notice of appeal showing his desire to appeal. See TEX. R.

APP. P. 25.2(b), (c), 26.2(a), (b). Under the prisoner mailbox rule, if a pro se inmate

timely delivers a document to prison authorities for forwarding to the court clerk,

the document is deemed filed when placed with prison officials for mailing.

Campbell v. State, 320 S.W.3d 338, 344 (Tex. Crim. App. 2010).

      In this case, appellant was found guilty and sentenced on November 8, 2019.

Because no motion for new trial was filed, his notice of appeal was due on

December 9, 2019. See TEX. R. APP. P. 4.1(a), 26.2(a). Appellant’s March 23,

2020 notice, post-marked March 25, 2020, is untimely.

      Furthermore, the trial court certified appellant’s case was a plea bargain case

and that he had no right to appeal. A defendant who enters into a plea bargain

agreement with the State may appeal only matters raised by written motion filed

and ruled on before trial or after getting the trial court’s permission to appeal.

Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006). Nothing in the

record shows appellant filed written pre-trial motions that were ruled on before

trial. And the record is clear that the trial court filed a certification stating the


                                         –2–
sentence in this case was the result of a plea bargain agreement and appellant has

no right to appeal.

       Under these circumstances, we have no alternative than to dismiss this

appeal. See Castillo v. Sate, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012) (in

absence of timely filed notice of appeal, court must dismiss appeal for want of

jurisdiction.).




                                             /Bill Pedersen, III//
                                             BILL PEDERSEN, III
Do Not Publish                               JUSTICE
TEX. R. APP. P. 47.2(b)




200408f.u05




                                       –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

KEVIN ROGET HALL, Appellant                   On Appeal from the Criminal District
                                              Court No. 3, Dallas County, Texas
No. 05-20-00408-CR        V.                  Trial Court Cause No. F18-76103-J.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Pedersen, III. Justices Bridges and
                                              Evans participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered this 4th day of May, 2020.




                                      –4–